DETAILED ACTION
A complete action on the merits of claims 1-19 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 7, 11, 14-15, 17 and 19 are objected to because of the following informalities:  
“the length of time” in line 1 going to line 2 of claim 7 should be amended to recite --a length of time--.
“total elapsed time” in line 3 of claim 11 and in line 12 of claim 14 should be amended to recite --a total elapsed time--.
 “total elapsed time” in line 2 of claim 15, in line 2 of claim 17 and in line 2 of claim 19 should be amended to recite --the total elapsed time--.
“run time” in line 2 of claim 17 should be amended to recite --a run time--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the generator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since no generators have been introduced prior to this recitation, it is at most unclear what generator is being referred to. Clarification and appropriate correction is required.
Claim 7 recites the limitation "wherein the control circuit is configured to control the length of time that the surgical instrument can be operated based on the on/run length of time of the energy module".  There is insufficient antecedent basis for this limitation in the claim. First it is unclear what length of time that the surgical instrument can be operated is being referred to since no length of time has been introduced prior to this recitation. Furthermore, claim 1 on which claim 7 depends on states “deactivate the surgical instrument based on a predetermined total elapsed time based on the real time clock”, it is therefore at most unclear how the length of time that the surgical instrument can be operated based on the on/run length of time of the energy module relates to the predetermined total elapsed time based on the real time clock of claim 1. It is unclear if there are two different ways of controlling the length of time that the surgical instrument can be operated /deactivating the surgical instrument or if applicant is further limiting the deactivation step to state the deactivation is based on the on/run length of time of the energy module, which is presumably the same as the predetermined total elapsed time based on the real time clock. Clarification and appropriate correction is required.
Claim 8 recites the limitation "wherein the control circuit is configured to: detect a period between power cycles applied to the surgical instrument based on the real time clock; and determine whether the surgical instrument is being used on the same patient during the period".  First, it is at most unclear what power cycles are being claimed, since no indication of the energy module being configured to generate or supply power cycles have been made prior to this recitation. Next, it is unclear if the power cycles applied to the surgical instrument based on the real time clock is the same or different than the elapsed time of claim 1. Moreover, it is unclear what “the same patient” is referring to since no patient and no change of patients have been recited prior to this limitation and therefore, it is unclear how the control circuit determines whether the surgical instrument is being used on the same patient during the period. Clarification and appropriate correction is required.
Claim 9 recites the limitation "teaches wherein the control circuit is configured to: determine usage history of single use surgical instruments; and determine the expiration of the single use surgical instrument".  It is at most unclear how claim 9 relates to claim 1 and further limits the claim since claim 1 is directed to the control circuit configured to: detect the presence of a surgical instrument coupled to the energy module; track usage of the surgical instrument in real time based on the real time clock; and deactivate the surgical instrument based on a predetermined total elapsed time based on the real time clock. If the control circuit is configured to detect presents of a surgical instrument coupled to the energy module and track usage of the surgical instrument, then it is configured to determine usage history of any surgical instrument whether reusable or single use and determine the expiration of the surgical instrument by deactivating the surgical instrument based on a predetermined total elapsed time based on the real time clock. Furthermore, it is unclear how a surgical instrument is being further limited to single use surgical instruments. Clarification and appropriate correction is required.
Claim 11 recites the limitation “compare the total elapsed time to the real time limit for the surgical instrument” in line 4. There is insufficient antecedent basis for this limitation in the claim. Since no real time limits have been set prior to this recitation, it is at most unclear what real time limit is being referred to and compared to. Clarification and appropriate correction is required.
Claims 12 and 13 are rejected due to dependency over claim 11.
Claim 14 recites two “a surgical instrument” in line 4 and in line 8. It is at most unclear if the two are the same or different. Furthermore it is unclear which of the two “the surgical instrument” in line 10 and line 11 refer to. Clarification and appropriate correction is required.
Claim 15 recites the limitation “the instrument” in line 2. It is unclear if the instrument is the same or different than the surgical instrument of claim 14 and which of the two surgical instruments it is referring to. Clarification and appropriate correction is required.
Claim 16 recites the limitation “wherein the control circuit is further configured to detect actual elapsed time versus run time of the energy module”. It is noted that claim 16 depends on claims 14 and 15; whereas claim 14 introduces the limitation of “determine total elapse time” which is general and claim 15 further limits that elapse time to be total elapse time since an initial plug of the instrument into the energy module; therefore, it is at most unclear what “actual elapse time” is and how it is determined to be compared to “run time of the energy module” which itself has not been introduced to be calculated or stored anywhere. Clarification and appropriate correction is required.
Claim 17 recites the limitation “wherein the control circuit is further configured to determine elapsed time between connections of the surgical instrument to the energy module”. It is at most unclear if “elapse time” in this claim is a combined time of which the surgical instrument is connected to the energy module or if it is determined as the unconnected state between connections of the surgical instrument to the energy module. Furthermore, it is unclear if this elapse time is the same or different than the elapse time of claim 14, since it seems claim 14 is directed to an embodiment where the elapse time is the time of which the surgical instrument is connected to the energy module. Clarification and appropriate correction is required.
Claim 18 recites the limitation “wherein a predetermined period between connections indicates swapping patients and procedures”. First, no patients nor procedures whether one or a plurality of them to be able to be swapped have been introduced prior to this recitation. Furthermore, it is unclear how this claim is further limiting claim 14 since it appears to be a functional recitation of a predetermined period between connections which is just a period of time in which the instrument and the energy module are not in use; therefore, it is unclear how this indication of swapping patients and procedures is further limiting the energy module of claim 17 and 14. Clarification and appropriate correction is required.
Claim 19 recites the limitation “wherein the control circuit is further configured to determine elapsed time between energy module power cycles”. First, it is unclear if this “elapsed time” is the same or different than that of claim 14. Next, it is unclear if “energy module” is the same or different than the one introduced in claim 14. Lately, it is unclear what power cycles are being claimed since no indication of the energy module of claim 14 being configured to supply power cycles have been made prior to this recitation. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US Patent No. 5,425,375).
Regarding Claim 1, Chin teaches an energy module 41 (Figs. 1-2) or 72 (Figs. 5-6), comprising: a real time clock 46/101; and a control circuit 43/76 coupled to the real time clock (Figs. 2, 6), wherein the control circuit is configured to: detect the presence of a surgical instrument coupled to the energy module (Col. 2, ll. 30-Col. 3, ll. 44 and Col. 6, ll. 14-54); track usage of the surgical instrument in real time based on the real time clock; and deactivate the surgical instrument based on a predetermined total elapsed time based on the real time clock (Col. 3, ll. 8-Col. 5, ll. 6 and Col. 6, ll. 14-Col. 7, ll. 45).
Regarding Claim 3, Chin teaches comprising a radio frequency drive circuit (Col. 6, ll. 14-Col. 7, ll. 45).
Regarding Claim 5, Chin teaches wherein the energy module is configured to deliver therapeutic energy (Col. 2, ll. 55-67, Col. 3, ll. 18-44 and Col. 6, ll. 14-21).
Regarding Claim 6, Chin teaches wherein the generator is configured to deliver sub- therapeutic energy (Col. 2, ll. 55-67 and Col. 3, ll. 18-44).
Regarding Claim 7, Chin teaches wherein the control circuit is configured to control the length of time that the surgical instrument can be operated based on the on/run length of time of the energy module (Col. 3, ll. 8-Col. 5, ll. 6).
Regarding Claim 8, Chin teaches wherein the control circuit is configured to: detect a period between power cycles applied to the surgical instrument based on the real time clock; and determine whether the surgical instrument is being used on the same patient during the period (Col. 3, ll. 8-Col. 5, ll. 6, especially Col. 4, ll. 5-19).
Regarding Claim 9, Chin teaches wherein the control circuit is configured to: determine usage history of single use surgical instruments; and determine the expiration of the single use surgical instrument (Col. 3, ll. 8-Col. 5, ll. 6).
Regarding Claim 10, Chin teaches an energy module 41 (Figs. 1-2), comprising: 
a real time clock 46 (Fig. 2); 
a control circuit 43 coupled to the real time clock 46 (Fig. 2); and 
a port 53 configured to engage an electrical connector 38 of a surgical instrument 22 (Figs. 1-2), wherein the port comprises a sensor 42 configured to detect the engagement of the electrical connector and send a detection signal to the control circuit; wherein the control circuit is configured to: detect a presence of a surgical instrument coupled to the port (Col. 2, ll. 55-Col. 3, ll. 44); 
read real time from the real time clock 46 (Fig. 2 and Col. 3, ll. 8-17);
store the real time in a memory of the surgical instrument (Col. 1, ll. 32-35 and Col. 2, ll. 30-48).
Regarding Claim 11, Chin teaches wherein the control circuit is further configured to: read the real time from the memory of the surgical instrument; determine total elapsed time; and compare the total elapsed time to the real time limit for the surgical instrument (Col. 4, ll. 20-Col. 5, ll. 6).
Regarding Claim 12, Chin teaches wherein the control circuit is further configured to energize the surgical instrument based on a determination that the total elapsed time is less than the real time limit for the surgical instrument (Col. 4, ll. 20-Col. 5, ll. 6).
Regarding Claim 13, Chin teaches wherein the control circuit is further configured to deactivate the surgical instrument based on a determination that the total elapsed time is greater than or equal to the real time limit for the surgical instrument (Col. 4, ll. 20-Col. 5, ll. 6).
Regarding Claim 14, Chin teaches an energy module 41, comprising: a real time clock 46; a control circuit coupled to the real time clock 46 (Fig. 2); and 
a port 53 configured to engage an electrical connector 38 of a surgical instrument 22 (Figs. 1-2), wherein the port comprises a sensor 42 configured to detect the engagement of the electrical connector and send a detection signal to the control circuit (Col. 2, ll. 55-Col. 3, ll. 44); 
wherein the control circuit is configured to:
detect a presence of a surgical instrument 22 coupled to the port (Col. 2, ll. 67-Col. 3, ll. 7);
read real time from the real time clock 46 (Fig. 2 and Col. 3, ll. 8-17):
store the real time in a memory of the surgical instrument (Col. 1, ll. 32-35 and Col. 2, ll. 30-48);
read the real time from the memory of the surgical instrument; and determine total elapsed time (Col. 4, ll. 20-Col. 5, ll. 6).
Regarding Claim 15, Chin teaches wherein the control circuit is further configured to determine total elapsed time since an initial plug in of the instrument into the energy module (Col. 4, ll. 20-63).
Regarding Claim 16, Chin teaches wherein the control circuit is further configured to detect actual elapsed time versus run time of the energy module (Col. 4, ll. 20-63).
Regarding Claim 17, Chin teaches wherein the control circuit is further configured to determine elapsed time between connections of the surgical instrument to the energy module (Col. 4, ll. 20-63).
Regarding Claim 18, Chin teaches wherein a predetermined period between connections indicates swapping patients and procedures (Col. 4, ll. 20-63).
Regarding Claim 19, Chin teaches wherein the control circuit is further configured to determine elapsed time between energy module power cycles (Col. 4, ll. 20-63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US Patent No. 5,425,375) as applied above, in view of Timm (US Pub. No. 2013/0267975).
Regarding Claims 2 and 4, Chin teaches the invention as applied above with the proximal end of the medical instrument being connected to the generator for providing electrical energy to the medical instrument for any suitable purpose such as ablation in Col. 6, ll. 17-21, but does not teach wherein the power module comprises an ultrasonic transducer drive circuit or a combination ultrasonic transducer drive circuit and radio frequency drive circuit. In the same field of invention Timm teaches a surgical system 190 comprising an ultrasonic surgical instrument 120 and a generator 500, wherein the generator comprises both a radiofrequency drive circuit for applying a subtherapeutic signal and an ultrasonic drive signal for applying a therapeutic signal to the instrument in Fig. 10 and [0197]. In addition, the generator comprises means for measuring a number of operations in which the surgical device has been used in [0285]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include means for both radiofrequency treatment as well as ultrasonic treatment in the generator in order to widen the usage of the system for both radiofrequency procedures and ultrasonic procedures without changing the scope of the invention of making use of a reusable medical device having at least one memory device carried by the proximal extremity for recording information relating to the use of the medical device to aid in determining whether the medical device is within warranty as disclosed by Chin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794